DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroo (US PGPub 2018/0144272) in view of Chun et al. [Chun] (US PGPub 2019/0235791).

As to claim 1
Moroo discloses a non-transitory computer-readable recording medium having stored therein a program that causes a computer (job management node 100, see Figs. 1 and 8) to execute a process, the process comprising: 
a time of execution of a first job, the time being represented in first power consumption information that includes an actual measurement value of power consumption according to an elapsed time from the start of execution of the first job, the first job being among a plurality of first jobs; 
a time of execution (specified time during a job execution; see paragraph 0034, line 12) of a first job (job 13a or 13b, see Fig. 1), the time represented in first power consumption information that includes an actual measurement value of power consumption (power consumption 16a or 16b, see Fig. 1) according to elapsed time from start of execution of the first job (see paragraph 0034, lines 12), the first job being among a plurality of first jobs (jobs 13a and 13b, see Fig. 1);

acquiring second power consumption information that is an actual measurement value (power consumption 18, see Fig. 1) of power consumption according to an elapsed time from a start of execution of a second job (job 13, see Fig. 1) that is being executed (see paragraph 0037, lines 7-10); and 
predicting future power consumption of the second job, using the prediction model generated for a time period including the elapsed time from the start of execution of the second job to a present, among the plurality of time periods, based on the second power consumption information (see paragraph 0037, lines 7-12). 
Though Moroo discloses predicting power consumption of a second job based on power consumption from a previous similar job; Moroo fails to specifically disclose dividing a time from a start to an end of execution of a first job into a plurality of time periods,
calculating, for each of the plurality of time periods, a cycle of a time-series variation of power consumption within the time period, based on the first power consumption information.
	Chun teaches dividing a time from a start to an end of execution (entire operation period; see paragraph 0057, line 1) of a first job (first resource RS1; see paragraph 0057, line 2) into a plurality of time periods (partial operating periods RG11 and RG12, see Fig. 3A) (see paragraph 0057, lines 1-3), and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroo’s invention with Chun’s in order to divide the job execution time of Moroo’s jobs 13a and 13b, since doing so would have allowed power consumption estimation based on specific times intervals of a similar job’s execution.
As to claim 2
Moroo discloses the non-transitory computer-readable recording medium according to claim 1, the process further comprising: 
classifying the plurality of first jobs and the second job into one or more groups based on a similarity in status information of each of the plurality of first jobs and the second job (see paragraph 0036, lines 1-17); and 
performing the calculating a cycle and the generating a prediction model, for a group to which the second job belongs; and 
predicting the future power consumption of the second job using the prediction model generated for the group to which the second job belongs (see paragraph 0037, lines 4-12). As to claim 5

As to claim 6
Moroo and Chun disclose the non-transitory computer-readable medium having stored therein a program that causes a computer to execute a process, as cited in claim 1; therefore, Moroo and Chun also disclose an information processing apparatus, comprising: 
a memory (storage unit 11, see Fig. 1); and 
a processor (processing unit 12, see Fig. 1) coupled to the memory and the processor configured to perform the same process as cited in claim 1.


Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to dependent claim 3, prior art fails to specifically teach employment of a prediction result in accordance with a prediction accuracy calculated based on a past prediction performance. In regards to dependent claim 4, prior art fails to specifically teach repeatedly dividing cycle-unestablished time periods while increasing a number of division units from an initial value; and 
establishing, when there are time periods with same calculated predicted cycles, the calculated predicted cycles as cycles of the corresponding time periods, setting the corresponding time periods as cycle-established time periods, and setting a time period other than the cycle-established time periods as a new cycle-unestablished time period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115